Citation Nr: 0307066	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  01-08624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  This case came to the Board of Veterans' 
Appeals (Board) from a June 2000 RO decision which denied 
service connectioni for PTSD.

On March 27, 2003, the Board issued a decision which denied 
the appeal for service connection for PTSD.  The purpose of 
the present Board decision is to vacate the March 27, 2003 
Board decision.


FINDINGS OF FACT

A March 27, 2003 Board decision denied the veteran's appeal 
for service connection for PTSD.  Such Board decision assumed 
the veteran had, without good cause, failed to report for a 
scheduled VA examination.  However, it was subsequently 
learned that there was confusion in the notice to report for 
examination, and the veteran indicates he is willing to 
report for examination.  Under the circumstances, the March 
27, 2003 Board decision did not accord the veteran full due 
process.


CONCLUSION OF LAW

As the March 27, 2003 Board decision did not accord the 
veteran full due process, such decision must be vacated.  
38 C.F.R. § 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 27, 2003 Board decision denied the veteran's appeal 
for service connection for PTSD, and in that decision the 
Board assumed the veteran had, without good cause, failed to 
report for a scheduled VA examination.  In a memorandum dated 
March 28, 2003, the veteran's representative requested that 
the March 27, 2003 Board decision be vacated, essentially 
pointing out that there was miscommunication with regard to 
the notice to report for a scheduled VA examination, and 
noting that the veteran remained willing to report for 
examination.  The Board agrees that under the circumstances 
the veteran was not accorded full due process in the March 
27, 2003 Board decision.

To accord the veteran full due process, the Board will now 
vacate the March 27, 2003 Board decision.  38 C.F.R. 
§ 20.904(a).  The Board will then again attempt to develop 
the evidence by ordering a VA examination.  After that 
development is accomplished, a new Board decision will be 
issued on the merits of the claim for service connection for 
PTSD.


ORDER

The March 27, 2003 Board decision, which denied service 
connection for PTSD, is vacated.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

